

117 SRES 353 ATS: Designating August 2021 as “National Catfish Month”.
U.S. Senate
2021-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 353IN THE SENATE OF THE UNITED STATESAugust 11 (legislative day, August 10), 2021Mr. Wicker (for himself, Mrs. Hyde-Smith, Mr. Tillis, Mr. Tuberville, Mr. Cruz, Mr. Cotton, Mr. Boozman, Mr. Cornyn, Mr. Cassidy, Mr. Warnock, and Mr. Shelby) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating August 2021 as “National Catfish Month”.Whereas the Catfish Institute recognizes August to be National Catfish Month;Whereas the States of Alabama, Arkansas, Louisiana, Mississippi, and Texas recognize August to be National Catfish Month;Whereas the States of Iowa, Kansas, Missouri, Nebraska, and Tennessee embody the Channel Catfish as their State Fish;Whereas the farm-raised catfish industry in the United States employs nearly 10,000 people and contributes more than $4,000,000,000 to the economy of the United States;Whereas the United States has 89,400 surface water acres used for catfish production in 2021, and catfish growers in the United States had $371,000,000 in sales during 2020;Whereas the average catfish farmer produces 5,000 pounds of catfish per acre;Whereas 99 percent of all United States farm-raised catfish are grown in Alabama, Arkansas, California, Georgia, Louisiana, Mississippi, Missouri, North Carolina, and Texas;Whereas catfish is the largest farm-raised seafood product, by weight, in the United States, representing more than 50 percent of the United States aquaculture industry;Whereas United States farm-raised catfish are consistently high quality and, unlike ocean-caught fish, are available all-year long;Whereas United States farm-raised catfish are a sustainable and environmentally friendly seafood product;Whereas catfish is a lean fish and an excellent source of protein; andWhereas catfish is a versatile fish in cuisine of the United States, with a myriad of regional and national recipes to be enjoyed by all people of the United States: Now, therefore, be itThat the Senate—(1)designates August 2021 as National Catfish Month;(2)recognizes the contributions of all workers, past and present, that produce, process, and provide catfish for the people of the United States; and(3)recognizes that purchasing United States farm-raised catfish supports farmers, jobs, and the economy of the United States. 